J-A21012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MEGAN BENNIS                               :
                                               :
                       Appellant               :   No. 662 EDA 2020

        Appeal from the Judgment of Sentence Entered January 14, 2020
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001932-2019


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 04, 2020

        Megan Bennis appeals from the judgment of sentence, entered in the

Court of Common Pleas of Bucks County, following her convictions after a non-

jury trial for driving under the influence of alcohol—general impairment

(DUI),1 and the summary offenses of careless driving2 and disregarding a

traffic lane.3 After careful review, we rely, in part, on the trial court opinion,

and affirm.

        The trial court set forth the facts of the case as follows:

        [O]n November 17, 2018, at 12:21 a.m., Officer Mark Leonhauser,
        a twenty-two-year veteran of the Middletown Township Police
        Department[,] with extensive experience conducting [DUI]
        investigations, was on routine patrol when he was dispatched to
____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).

2   75 Pa.C.S.A. § 3714(a).

3   75 Pa.C.S.A. § 3309(3).
J-A21012-20


     U.S. Highway 1 in the area of Hulmeville Avenue on a report of
     two motorists with flat tires. When he arrived at that location,
     [Bennis’] vehicle, a green Nissan Xterra, was stopped in the traffic
     lane that merges onto Route 1 from an access road[.] The
     vehicle’s hazard lights were on.        When Officer Leonhauser
     approached the vehicle, he observed [Bennis] in the driver’s seat.
     A male[,] identified as the driver of the other disabled vehicle[,]
     was seated in [Bennis’] passenger seat[.] During his initial
     contact with [Bennis], Officer Leonhauser noticed a strong odor of
     alcohol emanating from [Bennis’] person. He also noted that
     [Bennis’] eyes were red and bloodshot. Officer Leonhauser asked
     [Bennis] to step out of the vehicle so that he could inspect the
     damage and determine how [it] had occurred. A visual inspection
     of [Bennis’] vehicle revealed that both tires on the right side []
     were “blown out.” [Officer Leonhauser] observed “large gashes”
     on the sidewalls of both tires and noted that the rims were
     “chewed up.” In an attempt to identify any potential hazard to
     other drivers, Officer Leonhauser asked [Bennis] what happened.
     [Bennis] told the officer inconsistent [stories] and ultimately was
     unable to explain how the damage occurred.

     While speaking to [Bennis] outside her vehicle, the officer noticed
     that [Bennis] was “a little unsteady on her feet” and that her
     “balance was a little off.” Officer Leonhauser asked [Bennis]
     where she was coming from and [Bennis] advised that she had
     been working as a bartender for a wedding at The Winery in
     Newtown, Bucks County, and was on her way home. [Officer
     Leonhauser asked Bennis] three or four times if she had consumed
     any alcohol. [Bennis] initially denied that she had anything to
     drink, before she finally admitted that she had “a shot.” Upon
     further questioning, [Bennis] admitted to consuming two or three
     shots of vodka.

     [Officer Leonhauser asked Bennis] to submit to field sobriety
     testing. [Bennis] refused to provide a breath sample for a
     portable breath test (PBT) [but] did [] perform various physical
     dexterity and mental acuity tests. Officer Leonhauser testified
     that of the four tests administered, [Bennis failed] to perform
     [three] as instructed. [After] the [nine-step heel-to-toe balance]
     test, [Bennis] was given the opportunity to repeat the test. She
     refused.

     Officer Leonhauser testified that, during his interaction with
     [Bennis], she was “very argumentative” and “very difficult.”
     When Officer Leonhauser attempted to place [Bennis] in custody,

                                    -2-
J-A21012-20


      [she] ignored his multiple requests to place her arms behind her
      back.     Ultimately[, Bennis] was taken into custody and
      transported to Saint Mary Medical Center where she was read the
      [Pennsylvania Department of Transportation] DL-26B [blood-draw
      consent] form. When [Officer Leonhauser asked Bennis] if she
      would consent to [a] blood [] draw[] for purposes of chemical
      testing, [Bennis] refused several times to give a verbal response
      and merely shook her head. [Bennis] also refused to sign the [DL-
      26B] form. Officer Leonhauser signed the form and [] an assisting
      nurse sign[ed it] as a witness to [Bennis’] refusal.

      Based on the totality of his observations, Officer Leonhauser
      formed the opinion that [Bennis] was under the influence of
      alcohol to a degree that rendered her incapable of operating a
      motor vehicle safely.     Officer Leonhauser’s account of his
      interactions with [Bennis] was corroborated by a copy of the
      [audio and video] recording retrieved from his motor vehicle
      recording device and [Bennis’] DL-26B form[.] This [c]ourt found
      Officer Leonhauser to be a credible witness.

Trial Court Opinion, 4/23/20, at 1-3 (internal citations omitted).

      The court convicted Bennis of the above offenses on October 10, 2019.

On January 14, 2020, the court sentenced Bennis to serve five days to six

months on house arrest with immediate parole after expiration of the five

days, to pay a $300 fine, and to meet various other conditions. Bennis timely

appealed on February 13, 2020; Bennis and the court subsequently complied

with Pa.R.A.P. 1925.

      On appeal, Bennis raises the following issue for our review: “Whether

the evidence was insufficient to convict [Bennis] of [DUI] when [Bennis] called

911 to report she and another driver experienced a flat tire on the same road,

the investigating police officer administered non-standardized field sobriety

tests, and [Bennis] refused to submit to a blood test?” Appellant’s Brief, at 4.




                                     -3-
J-A21012-20



        Our Supreme Court has summarized the well-settled standard of review

for a challenge to the sufficiency of the evidence as follows:

        When reviewing a challenge to the sufficiency of the evidence, we
        must determine if the Commonwealth established beyond a
        reasonable doubt each of the elements of the offense, considering
        the entire trial record and all of the evidence received, and
        drawing all reasonable inferences from the evidence in favor of
        the Commonwealth as the verdict-winner. The Commonwealth
        may sustain its burden of proof by wholly circumstantial evidence.

Commonwealth v. Segida, 985 A.2d 871, 880 (Pa. 2009) (citations

omitted).

        Bennis was convicted under the following provision of the Motor Vehicle

Code:

        (a) General impairment.

           (1) An individual may not drive, operate or be in actual
           physical control of the movement of a vehicle after imbibing
           a sufficient amount of alcohol such that the individual is
           rendered incapable of safely driving, operating or being in
           actual physical control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1).

        With regard to the proof necessary to sustain a conviction under section

3802(a)(1), we have previously stated that

        the Commonwealth must show: (1) that the defendant was the
        operator of a motor vehicle and (2) that while operating the
        vehicle, the defendant was under the influence of alcohol to such
        a degree as to render him incapable of safe driving. To establish
        the second element, the Commonwealth must show that alcohol
        has

           substantially impaired the normal mental and physical
           faculties required to safely operate the vehicle. Substantial
           impairment, in this context, means a diminution or
           enfeeblement in the ability to exercise judgment, to

                                       -4-
J-A21012-20


         deliberate or to react prudently to changing circumstances
         and conditions. Evidence that the driver was not in control
         of himself, such as failing to pass a field sobriety test, may
         establish that the driver was under the influence of alcohol
         to a degree which rendered him incapable of safe driving,
         notwithstanding the absence of evidence of erratic or unsafe
         driving.

Commonwealth v. Gause, 164 A.3d 532, 541 (Pa. Super. 2017) (en banc)

(citations omitted).

      Bennis first argues that “throughout her interaction with Officer

Leonhauser, she spoke coherently and clearly, maintained her balance,

climbed over a snow-covered median, recited the alphabet, counted

backwards, and walked a straight line.” Appellant’s Brief, at 11. Additionally,

Bennis points to the fact that, upon Officer Leonhauser’s arrival at the scene,

another vehicle, like her own, was disabled from a flat tire. Id. at 13. Next,

Bennis argues that the trial court improperly focused on what it “perceived as

[her] inappropriate emotional response to Officer Leonhauser” in concluding

Bennis was intoxicated. Id. at 15. Bennis supports this claim by asserting

that Officer Leonhauser was impatient with Bennis, that he became frustrated

with her “almost immediately upon encountering” her, and stated to her that

he was not “trying to speak [] in French.” Id.; see Trial Exhibit C-2. Bennis

concludes that her “attitude toward Officer Leonhauser shows an individual




                                     -5-
J-A21012-20



frustrated with a police officer whom she called for help, not someone who

was intoxicated.”4 Id. at 16.

       We note that, from a practical standpoint, these claims go to the weight

of the evidence, rather than the sufficiency of the evidence. However, Bennis

has   failed   to   preserve     a   weight    of   the   evidence claim   as required

by Pa.R.Crim.P. 607(A). Weight of the evidence claims may not be raised for

the first time on appeal. See Commonwealth v. Causey, 833 A.2d 165,

173 (Pa. Super. 2003) (“A claim that a verdict is against the weight of the

evidence must be raised in the first instance before the trial court.”).

Therefore, we will confine our discussion to the sufficiency of the evidence.

       With regard to her sufficiency challenge, Bennis argues that Officer

Leonhauser used non-standardized field sobriety tests.5 Additionally, because
____________________________________________


4 We have previously stated that evidence of a defendant’s demeanor towards
the investigating officer is relevant and admissible. See Commonwealth v.
Teems, 74 A.3d 142, 145 (Pa. Super. 2013) (“The types of evidence that the
Commonwealth may proffer in a subsection 3802(a)(1) prosecution include
but are not limited to, the following: the offender’s actions and behavior,
including manner of driving and ability to pass field sobriety tests; demeanor,
including toward the investigating officer; physical appearance,
particularly bloodshot eyes and other physical signs of intoxication; odor of
alcohol, and slurred speech.”) (emphasis added).
5 At trial, Officer Leonhauser described how he administered several tests by
requesting that Bennis: (1) recite the alphabet from E to Z; (2) count
backward from 36 to 21; (3) perform a finger-dexterity test where he asked
Bennis to touch her fingers to her thumb “in [the] order [of] your index, middle
finger, ring finger, pinky finger, while counting out loud forward . . . then
backward” on each hand; and (4) perform a nine-step heel-to-toe balance test
on the roadway fog line. See N.T. Trial, 10/10/19, at 20-23. Officer
Leonhauser testified that Bennis completed the field sobriety tests with mixed



                                           -6-
J-A21012-20



“Officer Leonhauser could not articulate an objective or formal standard to

determine an individual’s performance other than failing to follow his specific

instructions[,]” Bennis claims that Officer Leonhauser’s opinion that Bennis

was incapable of safely operating a motor vehicle was not supported by

“competent evidence.” Id. at 11. We disagree.

       The trial court found the evidence adduced at trial was sufficient to

prove DUI by relying on our decisions in Commonwealth v. Ragan, 652 A.2d

925 (Pa. Super. 1995), and Commonwealth v. Drake, 681 A.2d 1357 (Pa.

Super. 1996). In those cases, we found that non-standardized field sobriety

tests can demonstrate signs of intoxication.      See Ragan, supra at 928

(“[A]ppellant’s performance of the field sobriety tests is reflective of the

ordinary signs of intoxication discernable by a layperson.      Therefore, the

evidence of appellant’s performance [on the ‘one leg stand’, ‘finger to nose’

and ‘walking in a straight line’ field sobriety tests] were properly admitted at

trial.”); see also Drake, supra at 1359 (results from tests requiring appellant

to count fingers back and forth with thumb and recite alphabet are admissible

because ordinary observer can form opinion as to whether individual is



____________________________________________


results: (1) Bennis successfully recited the alphabet from E to Z, see id. at
20-21; (2) Bennis counted backwards from 36 to 8, and then asked if she was
supposed to stop at 12, id. at 21; (3) Bennis successfully performed one hand
of the finger-counting test, but counted backwards on her second hand, id. at
21-22 (“[I]nstead of counting 1, 2, 3, 4, 4, 3, 2, 1, [Bennis] said 4, 3, 2, 1,
1, 2, 3, 4.”); and (4) Bennis walked the nine-step heel-to-toe balance test,
but “her feet were turned outward,” making the test easier, id. at 55-57.

                                           -7-
J-A21012-20



intoxicated based upon coordination and concentration as demonstrated by

acts and speech).

      Bennis attempts to distinguish Ragan and Drake from her own case by

claiming that, in those cases, the arresting officers “articulated reasons why

the   non-standardized    field   sobriety   tests   demonstrated   intoxication.”

Appellant’s Brief, at 14. Bennis argues by comparison, stating that Officer

Leonhauser’s inability to “articulate any objective standard to demonstrate

[Bennis’] failure of such non-standardized field sobriety tests” renders the

evidence insufficient to sustain her convictions. Id.

      With regard to opinion evidence of intoxication, we have previously

stated:

      Intoxication is a matter of common knowledge, and opinions given
      by lay people are permissible on the issue. However, the lay
      witness must have sufficient facts on which to base his opinion
      before he can express an opinion on another’s intoxication. The
      court also looks to the witness’ personal knowledge and
      observation.

Commonwealth v. Bowser, 624 A.2d 125, 133 (Pa. Super. 1993) (internal

citations omitted).

      Here, Officer Leonhauser testified that he has twenty-two years of

experience serving as a police officer. N.T. Trial, 10/10/19, at 5. He testified

that he has worked as the primary officer on five-hundred-thirty-seven DUI

cases, and as an assisting officer on several hundred more. Id. at 6. Officer

Leonhauser further testified that he received training in field sobriety testing

in 2011, and a refresher course in 2016, and that he is certified in field sobriety


                                       -8-
J-A21012-20



testing. Id. at 5-6. Also, Officer Leonhauser explained that he learned several

field sobriety testing techniques from his fellow police officers through on-the-

job training. Id. at 49-50. Specifically, with regard to his on-the-job training,

Officer Leonhauser’s testimony proceeded as follows:

       [Defense Attorney:] And where did you receive training to
       administer [the counting backward test]?

                                       *       *   *

       [Officer Leonhauser:] Prior to my field sobriety standardized
       testing in 2011[,] I had 14 years as a law enforcement officer with
       hundreds of DUI arrests and investigations.

       Learning from other officers, senior officers to myself[,] and my
       experience as a police officer over the years, I learned different
       tests, different techniques, to help determine if somebody has the
       capabilities to physically multitask, to do responsibilities that one
       person would do if you are operating a motor vehicle, such as
       driving with my hand on the wheel or using my radio or looking at
       my hair, things that a normal, rational, commonsense person
       would do in their car.

       So having them multitask, like you would do in your
       vehicle[,] are some things [sic] that we use to indicate
       whether somebody is impaired or not.

Id. (emphasis added).

       At trial, Officer Leonhauser rendered his lay opinion that Bennis was

intoxicated such that she could not operate her motor vehicle safely. 6 Id. at
____________________________________________


6 At trial, Officer Leonhauser rendered his opinion as to Bennis’ intoxication as
follows:

       So based on my totality of—my contact with her, speaking with
       her, the odor of alcoholic beverage, her red, bloodshot eyes, her
       explanation of the roadway, her statements about not drinking
       and then drinking, I felt that she was under the influence of



                                           -9-
J-A21012-20



24. During his interaction with Bennis, Officer Leonhauser detected that she

had red, bloodshot eyes and she smelled of alcohol. Id. at 14. He noted that

Bennis told inconsistent stories of how her vehicle sustained such significant

damage, and ultimately how she could not explain it. Id. at 15-17. Officer

Leonhauser further noted that Bennis told different and inconsistent accounts

of how much alcohol she consumed that night. Id. at 19-20. He testified that

Bennis could not describe the roadway leading up to where he encountered

her disabled vehicle.       Id. at 24.     Finally, Officer Leonhauser noticed that

“throughout the interaction I had with [Bennis], there were times when I

would watch her where she was unsteady.” Id. at 55.

       Officer Leonhauser had ample opportunity to observe Bennis.             See

Bowser, supra. His opinion was based on the totality of his interaction with

her, which included speaking with Bennis initially when she remained inside

her vehicle, seeing her unsteady on her feet out of the vehicle, and observing

her behavior during her performance of several different field sobriety tests.

Indeed, the video and audio recording of their interaction reveals that Officer

Leonhauser spent nearly an hour with her from the time he encountered her

disabled vehicle through the end of their trip to St. Mary Medical Center. See

Trial Exhibit C-2.      We find this was a sufficient factual basis for Officer

Leonhauser’s lay opinion regarding Bennis’ intoxication. See Bowser, supra;
____________________________________________


       alcohol, impaired and she could not operate a motor vehicle
       safely.

N.T. Trial, 10/10/19, at 24.

                                          - 10 -
J-A21012-20



see also Drake, supra at 1359 (quoting Ragan, supra) (“[N]on-expert

testimony is admissible to prove intoxication where such testimony is based

upon the witness’ observation of the defendant’s acts and speech and where

the witness can opine as to whether the defendant was drunk.”) (emphasis

omitted); Commonwealth v. Williams, 941 A.2d 14, 27 (Pa. Super. 2008)

(“[A] police officer may render an opinion as to whether a person is

intoxicated.”) (citation omitted).

       Finally, we agree with the trial court and find the evidence was sufficient

to show that alcohol substantially impaired Bennis’ normal mental and physical

faculties required for her to safely operate a motor vehicle.       See Gause,

supra;    see also Trial Court Opinion, 4/23/20, at 6 (finding evidence

sufficient to convict Bennis of section 3802(a)(1) where evidence established

Bennis:   (1) admitted that she drank two or three “shots” of vodka prior to

driving, after initially attempting to conceal that fact from Officer Leonhauser;

(2) had red and bloodshot eyes; (3) had compromised balance, evidenced by

her unsteadiness on her feet; (4) was unable to explain what caused damage

to her vehicle; (5) had mixed results in her ability to follow instructions during

field sobriety testing; (6) had an inappropriate and disproportionate emotional

response to Officer Leonhauser during his investigation; and (7) was conscious

of her guilt, evidenced by her refusal to provide both a breath sample and a




                                     - 11 -
J-A21012-20



blood sample for testing.7). See also Teems, supra at 147 (evidence of guilt

under section 3802(a)(1) sufficient where officer responding to report of

disabled vehicle observed defendant sitting in driver’s seat, in lane of traffic,

depressing brakes, car had lost its tires and was sitting on rims, defendant

could not recall if he struck anything or when or where accident might have

occurred, officer noticed strong odor of alcohol from defendant, defendant had

red, glassy eyes and slurred speech, defendant failed to blow properly into

PBT machine, and blood test at hospital revealed that defendant had BAC of

0.143). Relying on the trial court’s opinion, both elements of Bennis’ section

3802(a)(1) conviction have been proven beyond a reasonable doubt;

therefore, her challenge to the sufficiency of the evidence fails. See Segida,

supra; see also Trial Court Opinion, 4/23/20, at 6.

       Judgment of sentence affirmed.




____________________________________________


7 See 75 Pa.C.S.A. § 1547(e) (Refusal admissible in evidence.) (“In any
summary proceeding or criminal proceeding in which the defendant is charged
with a violation of section 3802 or any other violation of this title arising out
of the same action, the fact that the defendant refused to submit to chemical
testing as required by subsection (a) may be introduced in evidence along
with other testimony concerning the circumstances of the refusal. No
presumptions shall arise from this evidence but it may be considered along
with other factors concerning the charge.”).

                                          - 12 -
J-A21012-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/20




                          - 13 -